Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 6, 1998, which, inter alia, terminated parental rights, denied custody of the subject children to intervenor-appellant, the subject children’s grandparent, and instead awarded their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption by their foster parents, unanimously affirmed, without costs.
We decline to disturb Family Court’s finding, based largely on credibility, that it is “unclear” whether appellant has addressed the problems underlying the finding of neglect made against her in the child protective proceeding, and that on “balance”, the children’s interests would be better served by awarding custody of them to their foster parents, who are clearly providing the children with good care and a stable home, rather than to appellant (see, Matter of Netfa P., 115 *671AD2d 390, 392; Matter of S. A. Children, 232 AD2d 292). We have considered appellant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.